 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK R. CASTILLO,                                Case No. 1:18-cv-00251-LJO-JDP
12                      Petitioner,                     ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13           v.
                                                        ECF No. 28
14    HATTON,
                                                        ORDER GRANTING THIRTY-DAY
15                      Respondent.                     EXTENSION OF TIME
16                                                      ECF No. 29
17

18          Petitioner Frank Castillo, a state prisoner without counsel, seeks a petition for a writ of
19   habeas corpus under 28 U.S.C. § 2254. Before the court are petitioner’s motion for appointment
20   of counsel, ECF No. 28, and motion for extension of time, ECF No. 29.
21   Motion for Appointment of Counsel
22          Petitioner seeks appointment of counsel, stating that he is indigent and has a low level of
23   education. ECF No. 28. A petitioner in a habeas proceeding does not have an absolute right to
24   counsel. See Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958) (stating that the Sixth
25   Amendment right to counsel does not apply to habeas petitions because they are civil actions).
26          There are three specific circumstances in which appointment of counsel is required in
27   habeas proceedings. First, appointment of counsel is required for an indigent person seeking to
28
                                                        1
 1   vacate or set aside a death sentence in post-conviction proceedings under 28 U.S.C §§ 2254 or

 2   2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel may be required if an

 3   evidentiary hearing is warranted. See R. Governing § 2254 Cases 8(c). Third, appointment of

 4   counsel may be necessary for effective discovery. See id. at 6(a). None of these situations are

 5   present here.

 6           This court is further authorized to appoint counsel for an indigent petitioner in a habeas

 7   corpus proceeding if the court determines that the interests of justice require the assistance of

 8   counsel. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B).

 9   However, “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to

10   appointed counsel unless the circumstances of a particular case indicate that appointed counsel is

11   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to

12   appoint counsel, the court evaluates the petitioner’s likelihood of success on the merits as well as

13   the ability of the petitioner to articulate his claims without counsel, considering the complexity of

14   the legal issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

15           I cannot conclude that counsel is necessary to prevent a due process violation here. I

16   issued findings and recommendations to deny the petition. ECF No. 27. Petitioner has not

17   demonstrated a likelihood of success on the merits. The legal issues involved in the findings and

18   recommendations are not exceptionally complicated. Petitioner may object to the findings and

19   recommendations without counsel. Accordingly, I find that appointed counsel is not necessary to

20   guard against a due process violation and that the interests of justice do not require the
21   appointment of counsel.

22   Motion for Extension of Time

23           Petitioner seeks an extension of time to file objections to the findings and

24   recommendations. ECF No. 29. For good cause shown, petitioner’s is granted a thirty-day

25   extension of time to file his objections. No further extensions will be granted absent

26   extraordinary circumstances.
27   Order

28           1. Petitioner’s motion for appointment of counsel is denied without prejudice.
                                                        2
 1            ECF No. 28.

 2            2. Petitioner is granted a thirty-day extension of time from the date of this order to file his

 3            objections to the findings and recommendations. ECF No. 29.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      November 21, 2019
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 206.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
